                                         U.S. Department of Justice
         Case 1:20-cr-00200-KMW Document 13 Filed 04/23/20 Page 1 of 1
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    April 23, 2020

BY ECF

Hon. Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. Brito, 20 Cr. 200 (KMW)

Dear Judge Wood:

        On or about March 17, 2020, the Court adjourned the next pretrial conference in this case
sine dine, and excluded time under the Speedy Trial Act. (ECF No. 10.) The Court incorporated
by reference the standing order 20-MISC-154, which excluded time to April 27, 2020. In light of
the additional standing orders issued in this District, see, e.g., 20mc196 (April 20, 2020), the
Government moves out of an abundance of caution to exclude time to the next pretrial conference
date set by the Court, which will likely be after April 27, 2020. The Government has produced
discovery to defense counsel, and defense counsel does not object to this request.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                         by: _____________________________
                                             Peter J. Davis
                                             Assistant United States Attorneys
                                             (212) 637-2468

cc (by ECF): Marne Lenox, Esq.
